Exhibit 99.1 FORM 51-102F3 - MATERIAL CHANGE REPORT ITEM 1: NAME AND ADDRESS OF COMPANY Jaguar Mining Inc. 125 North State Street Concord, New Hampshire USA 03301 ITEM 2: DATE OF MATERIAL CHANGE December 6, 2011 ITEM 3: NEWS RELEASE A news release was issued on December 6, 2011 by Jaguar Mining Inc. ("Jaguar" or the "Company") in Concord, New Hampshire, a copy of which is attached hereto as Schedule A. ITEM 4: SUMMARY OF MATERIAL CHANGE Jaguar announced that Daniel Titcomb will be leaving his role as President and Chief Executive Officer of the Company effective December 6, 2011.On an interim basis, the Chairman of the Board of Directors, Gary E. German, together with two other Jaguar directors, Gil Clausen and John Andrews, will form a newly−created Office of the Chairman to fulfil the duties of the Chief Executive Officer. ITEM 5: FULL DESCRIPTION OF MATERIAL CHANGE Jaguar announced that Daniel Titcomb will be leaving his role as President and Chief Executive Officer of the Company effective December 6, 2011.On an interim basis, the Chairman of the Board of Directors, Gary E. German, together with two other Jaguar directors, Gil Clausen and John Andrews, will form a newly−created Office of the Chairman to fulfil the duties of the Chief Executive Officer.These directors also constitute a Special Committee of the Board charged with oversight of the Company's strategic process announced in November. Mr. German has over 35 years of experience in developing and financing global resource projects and companies.Mr. Clausen is the President and Chief Executive Officer and a director of Augusta Resource Corporation.He has over 25 years of executive, operational, business development/finance, project, and engineering management experience in the mining industry.Mr. Andrews has more than 40 years of executive and mining operations management experience in the precious and base metals industry in the United States, Canada, South America and Africa.He is currently the principal owner of Andrews PGM Consulting and previously served as President, Chief Operating Officer and Director of Stillwater Mining Company. The Board expressed its gratitude to Mr. Titcomb for his dedicated service to Jaguar since the company was founded in 2003. "Dan led the Company from inception through the development of multiple producing mines, the acquisition of Gurupi and growth of the operations team to over 2,200 employees," said Mr. German. "We thank him for the value he has added to our company and wish him success in his future endeavours." ITEM 6: RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. ITEM 7: OMITTED INFORMATION Not applicable. ITEM 8: EXECUTIVE OFFICER The following executive officer of Jaguar is knowledgeable about the material change and this report: Robert J. Lloyd Corporate Secretary (603) 224-4800 ITEM 9: DATE OF REPORT December 7, 2011 SCHEDULE A PRESS RELEASE Jaguar Announces CEO Departure Concord, New Hampshire, December 6, 2011 - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX) (JAG:NYSE) announced that Daniel Titcomb will be leaving his role as President and Chief Executive Officer of the Company effective today. On an interim basis, the Chairman of the Board of Directors, Gary E. German, together with two other Jaguar directors, Gil Clausen and John Andrews, will form a newly-created Office of the Chairman to fulfil the duties of the Chief Executive Officer. These directors also constitute a Special Committee of the Board charged with oversight of the Company's strategic process announced in November. Mr. German has over 35 years of experience in developing and financing global resource projects and companies. Mr. Clausen is the President and Chief Executive Officer and a director of Augusta Resource Corporation. He has over 25 years of executive, operational, business development/finance, project, and engineering management experience in the mining industry. Mr. Andrews has more than 40 years of executive and mining operations management experience in the precious and base metals industry in the United States, Canada, South America and Africa. He is currently the principal owner of Andrews PGM Consulting and previously served as President, Chief Operating Officer and Director of Stillwater Mining
